DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30, 31, 33 and 40-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glukhovsky et al. (US. Pub. No. 2010/0198298 A1; hereinafter “Glukhovsky”) in view of Funke (US. 4,987,897)

	Regarding claim 30, Glukhovsky teaches a system for communication of information (see Glukhovsky, fig. 5), comprising:
a medical implant for implantation in a patient's body (see Glukhovsky, fig. 5, implanted device 48) , the medical implant is connected to or comprises an internal communication unit, wherein the internal communication unit comprises a second capacitor plate (see Glukhovsky, fig. 5, plate 30); and
an external communication unit adapted to be arranged outside the patient's body and to be placed in contact with, or in close vicinity of, the patient's body when in use, the external communication unit comprising a first capacitor plate (see Glukhovsky, fig. 5, plate 20);
wherein the information is communicated between the medical implant, when implanted in the patient's body, and the external communication unit (see Glukhovsky, fig. 5, ENG information between 50 and 48);
wherein the external communication unit and the internal communication unit are adapted to communicate with each other using a capacitive coupling between the first capacitor plate and the second capacitor plate, using a part of the patient's body as a communication path (see Glukhovsky, para. [0132], capactive coupling);
wherein the internal communication unit comprises a communication transceiver comprising the second capacitor plate, and wherein the information is communicated by drawing or injecting an electrical current from or into a capacitor formed by the first and second capacitor plates (see Glukhovsky, para. [0131]), and
wherein the communicated information is digitally represented as transitions of a signal (see Glukhovsky, para. [0132], digital encoding).
However, Glukhovsky is silent to teaching that the medical implant comprises at least one of a motor, a pump, a valve or a constriction device, and the internal communication unit comprises a communication connection connecting the motor, pump, valve or constriction device to the second capacitor plate. 
In the same field of endeavor, Funke teaches a system wherein the medical implant comprises at least one of a motor, a pump, a valve or a constriction device (see Funke, fig. 5, pump 83), and the internal communication unit comprises a communication connection connecting the motor, pump, valve or constriction device to the second capacitor plate (see Funke, fig. 5, electrode 82, receiver 79, decoder 80, col. 9, line 24-35).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Glukhovsky with the teaching of Funke in order to implement an implanted drug delivery system and improve communication with implanted devices (see Funke, col. 2, lines 5-25). 

Regarding claim 31, the combination of Glukhovsky and Funke teaches the system according to claim 30, wherein the external communication unit comprises a communication transceiver comprising a part of a capacitive energy storage (see Glukhovsky, fig. 5, plates 20, 22).

Regarding claim 33, the combination of Glukhovsky and Funke teaches the system according to claim 30, wherein the first capacitor plate is a dual capacitor plate formed by two plates, wherein the second capacitor plate is a dual capacitor plate formed by two plates (see Glukhovsky, fig. 4, plates 20, 22; plates 30a, 30b).

Regarding claim 40, the combination of Glukhovsky and Funke teaches the system according to claim 30, wherein the communicated information is digitally represented as transitions of a signal wherein the transitions occur at a fixed rate, wherein said fixed rate is obtained by a receiving one of the external and the internal communication unit by transmitting, from a transmitting one of the external and the internal communication unit, a predetermined sequence of transitions at the fixed rate (see Funke, fig. 6, pulse former 51-53, col. 10, lines 15-45).

Regarding claim 41, the combination of Glukhovsky and Funke teaches the system according to claim 40, wherein the predetermined sequence of transitions at the fixed rate is transmitted initially when communicating the information between the internal and the external communication unit (see Funke, fig. 2, oscillator 43, fig. 3, pulse shaper 53, col. 10, lines 50-60; col. 6, lines 50-65).

Regarding claim 42, the combination of Glukhovsky and Funke teaches the system according to claim 40, wherein the predetermined sequence of transitions at the fixed rate is transmitted at repeated times (see Funke, fig. 2, oscillator 43, fig. 3, pulse shaper 53, col. 10, lines 50-60; col. 6, lines 50-65).

Regarding claim 43, the combination of Glukhovsky and Funke teaches the system according to claim 30, wherein the information being communicated between the medical implant and the external communication unit comprises instructions to the medical implant (see Funke, fig. 2, oscillator 43, fig. 3, pulse shaper 53, col. 10, lines 50-60; col. 6, lines 50-65).

Regarding claim 44, the combination of Glukhovsky and Funke teaches the system according to claim 30, wherein the information being communicated between the medical implant and the external communication unit comprises feedback from the medical implant (see Glukhovsky, fig. 4, para. [0129], returned to electrode 22).

Regarding claim 45, the combination of Glukhovsky and Funke teaches the system according to claim 30, wherein the system further comprises an implanted electrical energy source (see Glukhovsky, fig. 5, power supply 52).

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glukhovsky and Funke as applied to claim 31 above, and further in view of Blomqvist (US. Pub. No. 2010/0280394 A1).

Regarding claim 32, the combination of Glukhovsky and Funke teaches the system according to claim 31, wherein the communicating of information using the capacitive coupling includes that an electrical current is injected into or is drawn from the capacitive energy storage (see Glukhovsky, para. [0131]).
The combination of Glukhovsky and Funke is silent to teaching that wherein the communicated information is represented by variations of a derivative of the voltage over the capacitive energy storage.
In the same field of endeavor, Blomqvist teaches a system wherein the communicated information is represented by variations of a derivative of the voltage over the capacitive energy storage (see Blomqvist, para. {0052], time derivative, para. [0088-89], impedance processing).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teaching of Glukhovsky and Funke with the teaching of Blomqvist in order to improve medical implant devices and provide useful measures (see Blomqvist, para. [0010-11]). 

Claims 34 and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glukhovsky and Funke as applied to claims 30 and 33 above, and further in view of Van Schuylenbergh et al. (US. Pub. NO. 2010/0272299 A1; hereinafter “Van Schuylenbergh”)

Regarding claim 34, the combination of Glukhovsky and Funke teaches the system according to claim 33. 
The combination of Glukhovsky and Funke is silent to teaching that wherein the two plates of the first dual capacitor plate and the second dual capacitor plate, respectively, have a circular symmetry and are concentrically arranged relative each other.
In the same field of endeavor, Van Schuylenbergh teaches a system wherein the two plates of the first dual capacitor plate and the second dual capacitor plate, respectively, have a circular symmetry and are concentrically arranged relative each other (see Van Schuylenbergh, para. [0182-4], fig. 19, 73,74,71,70).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Glukhovsky and Funke with the teaching of Van Schuylenbergh in order to improve the convenience and performance of implant devices (see Van Schuylenbergh, para. [0010]). 

Regarding claim 37, the combination of Glukhovsky and Funke teaches the system according to claim 30. 
The combination of Glukhovsky and Funke is silent to teaching that wherein each of the first and second capacitor plate is electrically connected to a respective driver circuit, wherein the driver circuits of the first and second dual capacitor have a common electrical ground potential. 
In the same field of endeavor, Van Schuylenbergh teaches a system wherein each of the first and second capacitor plate is electrically connected to a respective driver circuit, wherein the driver circuits of the first and second dual capacitor have a common electrical ground potential. (see Van Schuylenbergh, para. [0182-4], fig. 19, 73,74,71,70).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Glukhovsky and Funke with the teaching of Van Schuylenbergh in order to improve the convenience and performance of implant devices (see Van Schuylenbergh, para. [0010]). 

Regarding claim 38, the combination of Glukhovsky, Funke and Van Schuylenbergh teaches the system according to claim 37, wherein the driver circuit of the internal communication unit includes or is connected to an electrically conducting portion to be in electrical contact with internal body tissue when implanted (see Glukhovsky, fig. 5, electrode 30, driver 52, skin 10), and wherein the driver circuit of the external communication unit includes or is connected to an electrically conducting portion arranged to be electrically connected to the skin of the patient’s body (see Glukhovsky, fig. 5, stimulator 50, electrode 20, skin 10).

Regarding claim 39, the combination of Glukhovsky, Funke and Van Schuylenbergh teaches the system according to claim 38, wherein the electrically conducting portion of the driver circuit of the internal communication unit is part of a housing for said driver circuit (see Glukhovsky, fig. 3, implant device 48a and conductor 30a).

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glukhovsky and Funke as applied to claim 30 above, and further in view of Price (US. Pub. NO. 2008/0262376 A1).

Regarding claim 35, the combination of Glukhovsky and Funke teaches the system according to claim 1. 
The combination of Glukhovsky and Funke is silent to teaching that wherein, in representing the communicated information, Manchester encoding is used.
In the same field of endeavor, Price teaches a system wherein, in representing the communicated information, Manchester encoding is used (see Price, fig. 12, para. [0107-108], Manchester encoding). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Glukhovsky and Funke with the teaching of Price in order to implement a well known digital encoding method (Manchester encoding was developed by the University of Manchester) for communication between components (see Price, para. [0106]). 

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Glukhovsky and Funke as applied to claim 33 above, and further in view of Zdeblick et al. (US. Pub. No. 2008/0306359 Al; hereinafter "Zdeblick").

Regarding claim 36, the combination of Van Glukhovsky and Funke teaches the system according to claim 33.
The combination of Glukhovsky and Funke is silent to teaching that wherein the two plates each of the first and second dual capacitor plates are provided with signals that are the inverse of each other.
In the same field of endeavor, Zdeblick teaches a system wherein the two plates each of the first and second dual capacitor plates are provided with signals that are the inverse of each other (see Zdeblick, para. [0096], fig. 6, 608,602).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Glukhovsky and Funke with the teaching of Zdeblick in order to improve implanted communications and communication quality (see Zdeblick, para. [0008-9]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 30-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/Primary Examiner, Art Unit 2648